


Exhibit 10.30

 

THIS COMMON STOCK PURCHASE WARRANT AND THE SHARES THAT MAY BE PURCHASED
HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER THE
SECURITIES LAWS OF ANY STATE.  THIS COMMON STOCK PURCHASE WARRANT HAS BEEN
ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO DISTRIBUTION, THE SHARES
THAT MAY BE PURCHASED HEREUNDER WILL BE ACQUIRED FOR INVESTMENT PURPOSES AND NOT
WITH A VIEW TO DISTRIBUTION, AND THIS COMMON STOCK PURCHASE WARRANT AND THE
SHARES THAT MAY BE PURCHASED HEREUNDER MAY NOT BE SOLD OR OFFERED FOR SALE IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AND REGISTRATION OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS
OR AN OPINION OF COUNSEL THAT THE PROPOSED TRANSACTION DOES NOT REQUIRE
REGISTRATION OR QUALIFICATION UNDER, OR OTHERWISE VIOLATE THE SECURITIES ACT OF
1933, AND APPLICABLE STATE SECURITIES LAWS.

 

NORTHSTAR REALTY FINANCE CORP.

 

COMMON STOCK PURCHASE WARRANT

 

Date of Issuance: June 30, 2010

 

Certificate No. W-4

 

THIS IS TO CERTIFY that WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (together with its permitted transferees, successors and
assigns, the “Holder”), for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, is entitled to purchase from
NORTHSTAR REALTY FINANCE CORP., a Maryland corporation (the “Company”), at the
price of $7.60 per share (the “Exercise Price”), at any time after the date
hereof (the “Commencement Date”) and expiring on the earlier of June 30, 2020 or
such time as the Aggregate Net Profit has exceeded $45,000,000.00 (the
“Expiration Date”), 2,000,000 shares of fully paid and non-assessable common
stock, par value $0.01 per share (“Common Stock”), of the Company (as such
number may be adjusted as provided herein).  The 2,000,000 shares of Common
Stock which may be purchased pursuant to this Warrant are referred to herein as
the “Aggregate Number”.  This common stock purchase warrant (this “Warrant”) is
issued under and in connection with that certain letter agreement, dated as of
June 30, 2010 (as amended, modified, restated, replaced, waived, substituted or
otherwise supplemented from time to time, the “Discounted Payoff Letter
Agreement”), by Wells Fargo Bank, National Association and Wells Fargo Bank,
N.A., London Branch, as acknowledged and agreed by NRFC WA Holdings, LLC,  NRFC
WA Holdings II , LLC, NRFC WA Holdings VII, LLC, NRFC WA Holdings X, LLC, NRFC
WA Holdings XII, LLC, Northstar Realty Finance Corp., Northstar Realty Finance
L.P., NRFC Sub-Reit Corp., NRF-Reindeer Ltd. and NRFC Luxembourg Holdings I S.à
r.l.

 

The Aggregate Number and Exercise Price set forth above shall also be adjusted
under certain conditions specified in Section 5 of this Warrant, including, but
not limited to, a Stock Dividend, Stock Subdivision or Stock Combination. 
Capitalized terms used herein shall have the meanings ascribed to such terms in
Section 12 hereof unless otherwise defined herein.

 

--------------------------------------------------------------------------------


 

SECTION 1.         The Warrant; Transfer and Exchange.

 

(a)           The Warrant.  This Warrant and the rights and privileges of the
Holder hereunder may be exercised by the Holder in whole or in part as provided
herein, shall survive following the execution and delivery of the Termination
and the Reindeer Termination (in each case, as defined in the Discounted Payoff
Letter Agreement) and, as more fully set forth in Sections 1(b) and 7 hereof,
subject to the terms of this Warrant, may be transferred at any time by the
Holder to any other Person who meets the requirements set forth herein.

 

(b)           Transfer and Exchanges.  The Company shall initially record this
Warrant on a register to be maintained by the Company and, subject to Section 7
hereof, from time to time thereafter shall reflect the transfer of this Warrant
on such register when surrendered for transfer in accordance with the terms
hereof and properly endorsed, accompanied by appropriate instructions, and
further accompanied by payment in cash or by check, bank draft or money order
payable to the order of the Company, in United States currency, of an amount
equal to any stamp or other tax or governmental charge or fee required to be
paid in connection with the transfer thereof.  Upon any such transfer, a new
warrant shall be issued to the transferee and the surrendered warrant shall be
canceled.  This Warrant may be exchanged at the option of the Holder, when
surrendered at the Principal Office of the Company, for another warrant of like
tenor and representing in the aggregate the right to purchase a like number of
shares of Common Stock upon surrender of the warrant and payment in cash or by
check, bank draft or money order payable to the order of the Company, in United
States currency, of an amount equal to any stamp or other tax or governmental
charge or fee required to be paid in connection with such exchange.

 

SECTION 2.         Exercise.

 

(a)           Right to Exercise.  At any time after the Commencement Date and on
or before the Expiration Date, the Holder, in accordance with the terms hereof,
may exercise this Warrant, in whole at any time or in part from time to time, by
delivering this Warrant to the Company during normal business hours on any
Business Day at the Company’s Principal Office, together with the Notice of
Exercise, in the form attached hereto as Exhibit A and made a part hereof (the
“Notice of Exercise”), duly executed, and payment of the Exercise Price per
share for each share purchased, as specified in the Notice of Exercise.  The
aggregate Exercise Price (the “Aggregate Exercise Price”) to be paid for the
shares to be purchased (the “Exercise Amount”) shall equal the product of
(i) the Exercise Amount multiplied by (ii) the Exercise Price.  If the
Expiration Date is not a Business Day, and this Warrant has not otherwise
expired pursuant to the terms hereof, then this Warrant may be exercised on the
next succeeding Business Day.

 

(b)           Payment of the Aggregate Exercise Price.  Payment of the Aggregate
Exercise Price shall be made to the Company in cash or other immediately
available funds or as provided in Section 2(c), or a combination thereof.  In
the case of payment of all or a portion of the Aggregate Exercise Price pursuant
to Section 2(c), the direction by the Holder to make a “Cashless Exercise” shall
serve as accompanying payment for that portion of the Exercise Price.

 

(c)           Cashless Exercise.  The Holder shall have the right to pay all or
a portion of the Aggregate Exercise Price by making a “Cashless Exercise,” in
which case the portion of the Aggregate Exercise Price to be so paid shall be
paid by reducing the number of shares of Common Stock otherwise issuable
pursuant to the Notice of Exercise by an amount equal to (i) the Aggregate
Exercise Price to be so paid divided by (ii) the Fair Market Value Per Share.

 

(d)           Issuance of Shares of Common Stock.  Upon receipt by the Company
of this Warrant at its Principal Office in proper form for exercise, and
accompanied by the Notice of Exercise and payment

 

2

--------------------------------------------------------------------------------


 

of the Aggregate Exercise Price as aforesaid, the Holder shall be deemed to be
the holder of record of the shares of Common Stock issuable upon such exercise,
notwithstanding that certificates representing such shares of Common Stock may
not then be actually delivered.  Within three (3) Business Days after such
surrender of this Warrant, delivery of the Notice of Exercise and payment of the
Aggregate Exercise Price as aforesaid, the Company shall issue and cause to be
delivered to, or upon the written order of, the Holder (and in such name or
names as the Holder may designate) a certificate or certificates for the
Exercise Amount, subject to any reduction as provided in Section 2(c) for a
Cashless Exercise.

 

(e)           Fractional Shares.  The Company may, but shall not be required to,
deliver fractions of shares of Common Stock upon exercise of this Warrant.  If
any fraction of a share of Common Stock would be deliverable upon an exercise of
this Warrant, the Company may, in lieu of delivering such fraction of a share of
Common Stock, make a cash payment to the Holder in an amount equal to the same
fraction of the Fair Market Value Per Share determined as of the Business Day
immediately preceding the date of exercise of this Warrant.

 

(f)            Partial Exercise.  In the event of a partial exercise of this
Warrant, the Company shall issue to the Holder a Warrant in like form for the
unexercised portion thereof which has not expired.

 

(g)           No Rights as Stockholders.  Except as provided herein, the Holder
shall have no right as a holder of Common Stock of the Company solely as a
result of being the registered or beneficial owner of this Warrant.  The Holder
shall have no right to vote, consent or otherwise participate with respect to
matters submitted to a vote of the stockholders of the Company solely as a
result of being the registered or beneficial owner of this Warrant.

 

SECTION 3.         Payment of Taxes.  The Company shall pay all stamp taxes
attributable to the initial issuance of shares of Common Stock issuable upon the
exercise of this Warrant or issuable pursuant to Section 5 hereof, excluding any
tax or taxes which may be payable because of the transfer involved in the
issuance or delivery of any certificates for shares of Common Stock in a name
other than that of the registered Holder of this Warrant surrendered upon the
exercise of this Warrant, and the Company shall not be required to issue or
deliver such certificates unless and until the Person or Persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid
or is not due and owing.

 

SECTION 4.         Replacement Warrant.  In case this Warrant is mutilated,
lost, stolen or destroyed, the Company shall issue and deliver in exchange and
substitution for and upon surrender and cancellation of the mutilated Warrant,
or in lieu of and in substitution for this Warrant lost, stolen or destroyed, a
new Warrant of like tenor and representing an equivalent right or interest, but
only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction of such Warrant and upon receipt of indemnity by the
Holder reasonably satisfactory to the Company and the Holder; provided, that if
the Holder is a financial institution, its own indemnity agreement shall be
satisfactory and no third party indemnity shall be required.

 

SECTION 5.         Adjustments to the Aggregate Number and the Exercise Price.

 

Under certain conditions, the Aggregate Number and the Exercise Price are
subject to adjustment as set forth in this Section 5.

 

(a)           Adjustments.  The Aggregate Number, after taking into
consideration any prior adjustments pursuant to this Section 5, shall be subject
to adjustment from time to time as follows and, thereafter, as adjusted, shall
be deemed to be the Aggregate Number hereunder.

 

3

--------------------------------------------------------------------------------


 

(i)            Stock Dividends; Subdivisions and Combinations.  In case at any
time or from time to time the Company shall:

 

(A)          issue to the holders of its shares of Common Stock a dividend
payable in, or other distribution of, shares of Common Stock (a “Stock
Dividend”);

 

(B)           subdivide its outstanding shares of Common Stock into a larger
number of shares of Common Stock, including, without limitation, by means of a
stock split (a “Stock Subdivision”); or

 

(C)           combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock (a “Stock Combination”);

 

then the Aggregate Number in effect immediately prior thereto shall be
(1) proportionately increased in the case of a Stock Dividend or a Stock
Subdivision and (2) proportionately decreased in the case of a Stock
Combination, and the Exercise Price shall be proportionately adjusted.  In the
event the Company shall declare or pay, without consideration, any dividend on
the shares of Common Stock payable in any right to acquire shares of Common
Stock for no consideration, then the Company shall be deemed to have made a
Stock Dividend in an amount of shares equal to the maximum number of shares
issuable upon exercise of such rights to acquire shares of Common Stock.

 

(ii)           Aggregate Net Profit Cap.  If, upon the exercise of this Warrant
by the Holder, the Aggregate Net Profit would exceed $45,000,000.00, then the
Aggregate Number shall be decreased such that the Aggregate Net Profit after
giving effect to such exercise would equal $45,000,000.00.  Any such adjustment
pursuant to this Section 5(a)(ii) shall be calculated as of the date of exercise
and shall only be made in connection with the exercise or partial exercise of
this Warrant.  No such adjustment pursuant to this Section 5(a)(ii) shall cause
the Aggregate Net Profit after giving effect to the exercise of the Warrant to
be less than $45,000,000.00.

 

(b)           Notices.

 

(i)            Notice of Proposed Actions.  In case the Company shall propose
(A) to offer to the holders of its Common Stock rights to subscribe for or to
purchase any Convertible Securities, rights to acquire Convertible Securities or
capital stock or additional shares of Common Stock or shares of stock of any
class or any other securities, warrants, rights or options, (B) to effect any
reclassification of its Common Stock, (C) to effect any recapitalization, Stock
Dividend, Stock Subdivision, Stock Combination or any other capital
reorganization, (D) to effect any consolidation or merger, share exchange, or
sale, lease or other disposition of all or substantially all of its property,
assets or business, (E) to effect the liquidation, dissolution or winding up of
the Company, (F) to initiate any transaction or be a party to any transaction
(including, without limitation, a merger, consolidation, share exchange, sale,
lease or other disposition of all or substantially all of the Company’s assets,
liquidation, recapitalization or reclassification of the Common Stock) in
connection with which the previous Outstanding Common Stock shall be changed
into or exchanged for different securities of the Company or capital stock or
other securities of another corporation or interests in a non-corporate entity
or other property (including cash) or any combination of the foregoing or (G) to
effect any action which would require an adjustment under this Section 5, then
in each such case the Company shall give to the Holder written notice of such
proposed action, which shall specify the proposed date on which a record is to
be taken for the purposes of such Stock Dividend, distribution or rights, or the
proposed date on which such reclassification, Stock Subdivision, Stock
Combination, reorganization, consolidation, merger, share exchange, sale,
transfer, disposition, liquidation, dissolution,

 

4

--------------------------------------------------------------------------------


 

winding up or other transaction is to take place and the date of participation
therein by the holders of Common Stock, if any such date is to be fixed, or the
proposed date on which the transfer of Common Stock is to occur, and shall also
set forth such facts with respect thereto as shall be reasonably necessary to
indicate the effect, if any, of such action on the Common Stock and on the
Aggregate Number after giving effect to any adjustment which will be required as
a result of such action.  Such notice shall be so given in the case of any
action covered by clause (A) above at least twenty (20) calendar days prior to
the record date for determining holders of the Common Stock for purposes of such
action and, in the case of any other such action, at least twenty (20) calendar
days prior to the earlier of the date of the taking of such proposed action or
the date of participation therein by the holders of Common Stock.

 

(ii)           Adjustment Notice.  Whenever the Aggregate Number is to be
adjusted pursuant to this Section 5, unless otherwise agreed by the Holder, the
Company shall promptly (and in any event within ten (10) Business Days after the
event requiring the adjustment) prepare and deliver to the Holder a certificate
signed by the chief financial officer or chief accounting officer of the
Company, setting forth, in reasonable detail, the event requiring the adjustment
and the method by which such adjustment is to be calculated.  The certificate
shall set forth, the new Aggregate Number.

 

(c)           When Adjustment Not Required.  If the Company shall take a record
of the holders of its Common Stock for any purpose requiring an adjustment
pursuant to Section 5(a) hereunder, but shall, thereafter and before the
consummation of the event requiring such adjustment legally abandon its plan,
then thereafter no adjustment shall be required by reason of the taking of such
record and any such adjustment previously made in respect thereof shall be
rescinded and annulled.

 

(d)           Certain Limitations.  Notwithstanding anything herein to the
contrary, no adjustment to the Exercise Price hereunder shall be made, to the
extent it would cause the Exercise Price to be less than the par value of the
Common Stock, if any.

 

(e)           Tax Adjustments.  The Company may make such reductions in the
Exercise Price or increase the Aggregate Number, in addition to those
adjustments required by Section 5(a) hereof, as it in its sole discretion shall
determine to be advisable in order that any adjustment hereunder shall not be
taxable to such holders; provided, however, any adjustments which could have an
adverse effect on the Holder shall require the consent of the Holder.

 

SECTION 6.         No Dilution or Impairment.  The Company will not, by
amendment of its Charter or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, share exchange, dissolution or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Warrant, including, without limitation, the adjustments
required under Section 5 hereof, and will at all times in good faith assist in
the carrying out of all such terms and in taking of all such action as may be
reasonably necessary or appropriate to protect the rights of the Holder against
dilution or other impairment.  Without limiting the generality of the foregoing
and notwithstanding any other provision of this Warrant to the contrary
(including by way of implication), the Company (a) will not increase the par
value of any shares of Common Stock receivable on the exercise of this Warrant
above the amount payable therefor on such exercise and (b) will take all such
action as may be necessary or appropriate so that the Company may validly and
legally issue fully paid and non-assessable shares of Common Stock upon the
exercise of this Warrant.

 

5

--------------------------------------------------------------------------------


 

SECTION 7.         Transfers of this Warrant.

 

(a)           Generally.  Subject to the restrictions set forth in this
Section 7, the Holder may at any time and from time to time freely transfer, to
any Person (i) this Warrant; provided, however, that this Warrant is not
divisible and may only be transferred or assigned in connection with a transfer
or assignment of the rights and obligations under the Assignment Agreement, in
compliance with terms and conditions contained therein, and (ii) the Warrant
Shares, in whole or in part.  This Warrant has not been, and the Warrant Shares
at the time of their issuance may not be, registered under the Securities Act
and, nothing herein contained shall be deemed to require the Company to so
register this Warrant or the Warrant Shares.  This Warrant and the Warrant
Shares are issued or issuable subject to the provisions and conditions contained
herein and every Holder hereof by accepting the same agrees with the Company to
such provisions and conditions, and represents to the Company that this Warrant
has been acquired and the Warrant Shares will be acquired for the account of the
Holder for investment purposes and not with a view to or for sale in connection
with any distribution thereof.

 

(b)           Compliance with Securities Laws.  The Holder agrees that this
Warrant and the Warrant Shares may not be sold or otherwise disposed of except
pursuant to an effective registration statement under the Securities Act and
other applicable Securities Laws or pursuant to an available exemption from the
registration requirements of the Securities Act and such other applicable
Securities Laws.  The Holder of this Warrant by its acceptance hereof,
acknowledges that the Company has no obligation or current intention to register
the transfer of any Warrants or Common Stock issuable upon the exercise thereof
under Section 5 of the Securities Act.  In the event that the Holder proposes to
transfer this Warrant or the Warrant Shares pursuant to an applicable exemption
from registration, the Company may request, at its expense, that the Holder
deliver an opinion of counsel reasonably acceptable to the Company that the
proposed transfer does not violate the Securities Act or other applicable
Securities Laws.

 

(c)           Restrictive Securities Legend.  (i)  The certificate representing
the Warrant Shares shall bear the restrictive legends set forth below:

 

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES
LAWS OF ANY STATE.  NO TRANSFER, SALE OR OTHER DISPOSITION OF THE SHARES OF
COMMON STOCK REPRESENTED BY THIS CERTIFICATE MAY BE MADE UNLESS (I) A
REGISTRATION STATEMENT WITH RESPECT TO THE SHARES OF COMMON STOCK REPRESENTED BY
THIS CERTIFICATE HAS BECOME EFFECTIVE UNDER SAID ACT, AND SUCH REGISTRATION OR
QUALIFICATION AS MAY BE NECESSARY UNDER THE SECURITIES LAWS OF ANY STATE HAS
BECOME EFFECTIVE, OR (II) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED AND UNDER
THE SECURITIES LAWS OF ANY STATE, SUBJECT TO THE COMPANY’S RIGHT PRIOR TO ANY
SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (II) TO REQUIRE THE DELIVERY OF
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH
TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF
1933, AS AMENDED, AND THE SECURITIES LAWS OF ANY STATE.

 

(ii)           Certificates representing the Warrant Shares shall not contain
any legend: (1) if the Warrant Shares are sold pursuant to an effective
registration statement covering the resale of the Warrant Shares under the
Securities Act, or (2) following any sale of the Warrant Shares

 

6

--------------------------------------------------------------------------------


 

pursuant to Rule 144 (other than sales to an Affiliate of Holder), or (3) if all
of such Warrant Shares are then eligible for sale under Rule 144(b)(1)(i) due to
the Holder owning the Warrant Shares for at least one year or
Rule 144(b)(1)(ii), or (4) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission).  If the Company shall
have received from the Holder an opinion of counsel satisfactory to the Company
to the effect that a legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations thereof)
in order to ensure compliance with the Securities Act pursuant to clauses (2),
(3) or (4) above, then any certificates representing the Warrant Shares shall be
issued free of all legends.  The Company agrees that at such time as such legend
is no longer required under this Section 7(c)(ii) following receipt by the
Company from the Holder of the opinion of counsel referred to in the prior
sentence, it will, no later than three (3) Business Days following the delivery
by the Holder to the Company’s transfer agent of a certificate representing the
Warrant Shares issued with a restrictive legend, deliver or cause to be
delivered to the Holder a certificate representing such Warrant Shares that is
free from all restrictive and other legends.  Unless required by law, the
Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section 7.  Notwithstanding the foregoing, the Company may include
the legend required under Article VII of the Company’s Charter on any
certificate representing the Warrant Shares.

 

SECTION 8.         Representations and Warranties.

 

The Company hereby represents and warrants that (i) it has the requisite
corporate power and authority to execute, deliver and consummate the
transactions contemplated by this Warrant; (ii) it is duly authorized to, and
has been authorized by all necessary corporate action to execute, deliver and
carry out its obligations under this Warrant; (iii) the execution and delivery
of this Warrant, and the consummation of the transactions contemplated hereby
will not result in any such violation or be in conflict with or constitute, with
or without the passage of time and giving of notice, either a default under any
such provision, instrument, judgment, order, writ, decree or contract or an
event which results in the creation of any lien, charge or encumbrance upon any
assets of the Company; (iv) this Warrant and all of the outstanding Warrant
Shares, when issued and paid for upon exercise of this Warrant in accordance
with the terms hereof, will have been duly and validly authorized and issued and
will be fully paid and nonassessable and will have been offered, issued, sold
and delivered to the Holder in compliance with applicable Securities Laws;
(v) the offer and sale of this Warrant and the Warrant Shares to be issued to
the Holder upon exercise of this Warrant in accordance with the terms hereof,
are not required to be registered pursuant to Section 5 of the Securities Act or
any other Securities Laws; (vi) neither the Company nor any agent on its behalf
has solicited or will solicit any offers to sell or has offered to sell or will
offer to sell all or any part of this Warrant (or the Warrant Shares to be
issued upon exercise of this Warrant) so as to bring the issuance of this
Warrant within the registration provisions of the Securities Act or any other
Securities Laws; and (vii) all prior offerings and sales of securities of the
Company were in compliance with all applicable federal and state securities
laws.

 

SECTION 9.         Covenants.

 

The Company hereby covenants to the Holder that so long as Holder holds any
Warrant Securities:

 

(a)           Limitation on Certain Restrictions.  Without the prior written
consent of the Required Holders, the Company will not, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any restriction
or encumbrance on the ability of the Company to perform and comply with its
obligations under this Warrant.

 

7

--------------------------------------------------------------------------------


 

(b)           Regulatory Requirements and Restrictions.  In the event of any
reasonable determination by the Holder that, by reason of any existing or future
federal or state law, statute, rule, regulation, guideline, order, court or
administrative ruling, request or directive (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful)
(collectively, a “Regulatory Requirement”), the Holder is effectively restricted
or prohibited from holding this Warrant or the Warrant Shares (including any
shares of capital stock or other securities distributable to the Holder in any
merger, reorganization, readjustment or other reclassification), or otherwise
realizing upon or receiving the benefits intended under this Warrant, the
Company shall use its commercially reasonable efforts to take such action as the
Holder and the Company shall jointly agree in good faith to be necessary to
permit the Holder to comply with such Regulatory Requirement.  The reasonable
costs of taking such action, whether by the Company, the Holder or otherwise,
shall be borne by the Holder.

 

(c)           Reservation of Shares.  The Company shall at all times reserve and
keep available out of  the aggregate of its authorized but unissued shares, free
of preemptive rights, such number of its duly authorized shares of Common Stock
as shall be sufficient to enable the Company to issue Common Stock upon exercise
of this Warrant.

 

(d)           Affirmative Actions to Permit Exercise and Realization of
Benefits.  If any Warrant Shares reserved or to be reserved for the purpose of
the exercise of this Warrant require registration with or approval of any
Governmental Authority under any federal or state law (other than securities
laws) before such shares or other securities may be validly delivered upon
exercise of this Warrant, then the Company covenants that it will, at its sole
expense, secure such registration or approval, as the case may be (including but
not limited to approvals or expirations of waiting periods required under the
Hart-Scott-Rodino Antitrust Improvements Act).

 

(e)           Validly Issued Shares.  All shares of Common Stock that may be
issued upon exercise of this Warrant, assuming full payment of the Aggregate
Exercise Price (including those issued pursuant to Section 5 hereof) shall, upon
delivery by the Company, be duly authorized and validly issued, fully paid and
non-assessable, free from all stamp taxes, liens and charges with respect to the
issue or delivery thereof and otherwise free of all other security interests,
encumbrances and claims of any nature whatsoever (other than security interests,
encumbrances and claims created by actions of the Holder or to which the Holder
is subject prior to the issuance of this Warrant and other transfer restrictions
described herein).

 

(f)            Furnishing of Information; Compliance with Rule 144.  The Company
shall timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act.  So long as the Warrant Shares are
not registered under an effective registration statement, upon the request of
the Holder, the Company shall deliver to the Holder a written certification of a
duly authorized officer as to whether it has complied with the preceding
sentence.  As long as the Holder owns any of the Warrant Shares, if the Company
is not required to file reports pursuant to such laws, it will prepare and
furnish to the Holder and make publicly available in accordance with Rule 144
such information as is required for the Holder to sell the Warrant Shares under
Rule 144.  So long as the Warrant Shares are not registered under an effective
registration statement, the Company further covenants that it will take such
further action as the Holder may reasonably request, all to the extent required
from time to time to enable the Holder to sell such Warrant Shares without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144.

 

(g)           Integration.  The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise

 

8

--------------------------------------------------------------------------------


 

negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that would be integrated with the offer or sale of this Warrant in a manner
that would require the registration under the Securities Act of the sale of the
Warrant to the Holder.

 

(h)           Listing of the Warrant Shares.  The Company shall: (i) take all
commercially reasonable steps necessary upon the issuance of the Warrant Shares
to cause the Warrant Shares to be approved for listing on the Principal Market,
(ii) provide to the Holder evidence of such listing, and (iii) use commercially
reasonable efforts to maintain the listing of the Warrant Shares on such
Principal Market or another Principal Market.

 

(i)            Costs and Expenses.  The Company agrees to pay upon demand
(including, without limitation, reasonable attorneys’ fees and expenses) (a) all
reasonable out-of-pocket costs and expenses of the Holder in connection with the
preparation, negotiation, execution and delivery of, this Warrant and any
amendment, modification or waiver hereof or consent with respect hereto, and
(b) all reasonable out of pocket costs and expenses of the Holder in connection
with the delivery of any and all opinions required by Section 7 hereof.

 

(j)            Redemption.  Notwithstanding any other provision of this Warrant,
the Holder may elect by giving the Company written notice thereof, at any time
during the six-month period following the Commencement Date, to sell to the
Company this Warrant, the Warrant Shares or any portion thereof and the Company
shall be required to purchase such Warrant Securities or a portion thereof in
accordance with the terms hereof.  The Holder shall give notice of exercise of
the option to put the Warrant Securities to the Company by overnight delivery
service or by electronic communication (including facsimile, e-mail and internet
or intranet websites).  Notwithstanding the provisions contained in Section 17
hereof, all notices sent pursuant to this Section 9(j) shall be deemed to have
been given when sent (the “Put Exercise Date”), and shall be delivered to the
Company at its Principal Office not less than 5 Business Days prior to the date
set forth in the notice as the date fixed for redemption (the “Put Redemption
Date”).  All redemption notices shall set forth the Put Redemption Date and the
Warrant Securities to be redeemed.  The purchase price of the Warrant Securities
or any part thereof to be redeemed by the Company hereunder shall be calculated
as of the Put Exercise Date and shall be equal to the product of (A) the Fair
Market Value Per Share multiplied by (B) the number of Warrant Securities to be
redeemed; provided, that, if this Warrant is to be redeemed, the purchase price
shall be less the Aggregate Exercise Price.

 

SECTION 10.  No Effect Upon Lending Relationship.   Notwithstanding anything
herein to the contrary, nothing contained in this Warrant shall affect, limit or
impair the rights and remedies of the Holder or any of its Affiliates in its
capacity as a lender to the Company pursuant to any agreement under which the
Company has borrowed money from the Holder.  Without limiting the generality of
the foregoing, the Holder, in exercising its rights as a lender, including
making its decision on whether to foreclose on any collateral security, will
have no duty to consider (i) its status or the status of any of its Affiliates
as a direct or indirect equity holder of the Company, (ii) the equity of the
Company or (iii) any duty it may have to any other direct or indirect equity
holder of the Company, except as may be required under the applicable loan
documents or by commercial law applicable to creditors generally.

 

SECTION 11.  Events of Non-Compliance and Remedies.

 

(a)           Events of Non-Compliance.  If the Company fails to keep and fully
and promptly perform and observe in all material respects any of the terms,
covenants or representations contained or referenced herein within twenty (20)
calendar days from the earlier to occur of (i) written notice from the Holder
specifying what failure has occurred, or requesting that a specified failure be
remedied or (ii) the Company becoming aware of such failure (an “Event of
Non-Compliance”), the Holder shall be entitled to the remedies set forth in
subsection (b) hereof.

 

9

--------------------------------------------------------------------------------


 

(b)           Remedies.  On the occurrence of an Event of Non-Compliance, in
addition to any remedies the Holder may have under any Requirement of Law, the
Holder may bring any action for injunctive relief or specific performance of any
term or covenant contained herein, the Company hereby acknowledging that an
action for money damages may not be adequate to protect the interests of the
Holder hereunder.

 

SECTION 12.  Definitions.

 

As used herein, in addition to the terms defined elsewhere herein, the following
terms shall have the following meanings.  Capitalized terms not appearing below
and not otherwise defined herein shall have the meaning ascribed to them in the
Discounted Payoff Letter Agreement.

 

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the Person specified.

 

“Aggregate Exercise Price” has the meaning set forth in Section 2(a).

 

“Aggregate Net Profit” shall mean the aggregate profit of the Holder and all of
Holder’s predecessors-in-interests, before taxation and expenses, attributable
to the (i) exercise or partial exercise of this Warrant (which shall, in each
case, be equal to the difference between (a) the Fair Market Value Per Share
multiplied by the Aggregate Number and (b) the Aggregate Exercise Price);
provided, that, for purposes of calculating the “Aggregate Net Profit” upon any
exercise of this Warrant, the Aggregate Number of Warrant Shares issued in
connection therewith shall be deemed to have been sold for their Fair Market
Value Per Share on the date of exercise, and (ii) the aggregate amount of
principal payments received thereby in connection with the Principal Interest,
from the date hereof through and including such date of calculation.

 

“Aggregate Number” has the meaning set forth in the Preamble.

 

“Assignment Agreement” shall mean that certain Termination, Release and
Assignment Agreement, dated as of June 30, 2010, by and among NRF-Reindeer Ltd.,
NRFC Sub-Reit Corp., Northstar Realty Finance Corp., NRFC Luxembourg Holdings I
S.à r.l. and Wells Fargo Bank, N.A., London Branch.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in North Carolina or New York are authorized or required
by Requirement of Law to close.

 

“Charter” means the Charter of the Company, as the same may be amended or
supplemented from time to time.

 

“Commencement Date” has the meaning set forth in the Preamble.

 

“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act or the Exchange Act.

 

“Common Stock” includes the Common Stock of the Company, par value $0.01 per
share, as described in the Charter.

 

10

--------------------------------------------------------------------------------

 

 

“Company” has the meaning set forth in the Preamble.

 

“Convertible Securities” means evidences of indebtedness, shares of stock or
other securities (including, but not limited to options and warrants) which are
directly or indirectly convertible, exercisable or exchangeable, with or without
payment of additional consideration in cash or property, for shares of Common
Stock, either immediately or upon the onset of a specified date or the happening
of a specified event.

 

“Discounted Payoff Letter Agreement” has the meaning set forth in the Preamble.

 

“Event of Non-Compliance” has the meaning set forth in Section 11(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exercise Amount” has the meaning set forth in Section 2(a).

 

“Exercise Price” has the meaning set forth in the Preamble.

 

“Expiration Date” has the meaning set forth in the Preamble.

 

“Fair Market Value Per Share” means the value, on a particular date, of a share
of Common Stock determined as follows:

 

(i)            If the Common Stock is listed or admitted to trading on such date
on the Principal Market, the average of the last bid and ask prices on such date
as those prices are reported on the New York Stock Exchange or other such
national securities exchange or automated dealer quotation system, or if the
Common Stock is not listed or authorized for trading on the New York Stock
Exchange or any comparable system, the average of the closing bid and asked
prices on such date as furnished by two members of the Financial Industry
Regulatory Authority, Inc. selected from time to time by the Company for that
purpose; or

 

(ii)           If the Common Stock is not publicly traded, (a) the fair market
value of the Outstanding Common Stock based upon an arm’s length sale of the
Company on such date (including its ownership interest in all Persons) as an
entirety, such sale being between a willing buyer and a willing seller and
determined without reference to any discount for minority interest, restrictions
on transfer, disparate voting rights among classes of capital stock or lack of
marketability with respect to capital stock divided by (b) the aggregate number
of shares of Outstanding Common Stock.  The Fair Market Value Per Share shall be
determined pursuant to this clause (ii) by the disinterested members of the
Board of Directors of the Company in good faith within ten (10) Business Days of
any event for which such determination is required and such determination
(including the basis therefor) shall be promptly provided to the Holder.  Such
determination shall be binding on the Holder unless the Holder objects thereto
in writing within ten (10) Business Days of receipt.  In the event the Holder
objects to the determination of “Fair Market Value Per Share” by the board of
directors of the Company (such objection to be made within ten (10) Business
Days of the Holder’s receipt of written notice of such determination), then the
Fair Market Value Per Share shall be determined by a disinterested appraiser
(which may be a national or regional investment bank or national accounting
firm) mutually selected by the Company and the Holder, the fees and expenses of
which shall be paid by the Company.  Any selection of a disinterested appraiser
shall be made in good faith within five (5) Business Days after the Holder
provides written notice to the Company of its objection to the determination of

 

11

--------------------------------------------------------------------------------


 

Fair Market Value Per Share and any determination of Fair Market Value Per Share
by a disinterested appraiser shall be made within ten (10) Business Days of the
date of selection.

 

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Holder” has the meaning set forth in the Preamble.

 

“Notice of Exercise” has the meaning set forth in Section 2(a).

 

“Outstanding Common Stock” of the Company means, as of the date of
determination, the sum (without duplication) of the following: (a) the number of
shares of Common Stock then outstanding at the date of determination, (b) the
number of shares of Common Stock then issuable upon the exercise of this Warrant
(as such number of shares may be adjusted pursuant to the terms hereof) and
(c) the number of shares of Common Stock then issuable upon the exercise or
conversion of Convertible Securities and any warrants, options or other rights
to subscribe for or purchase Common Stock or Convertible Securities (but
excluding any unvested options and securities not then exercisable for or
convertible into Common Stock).

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Principal Interest” shall have the meaning ascribed to such term in the
Assignment Agreement.

 

“Principal Market” initially means the New York Stock Exchange LLC and any
successor exchange thereto and shall also include the NASDAQ Global Select
Market, the NASDAQ Global Market, NASDAQ Capital Market, NYSE AMEX Equities or
the OTC Bulletin Board, whichever is at the time the principal trading exchange
or market for the Common Stock, based upon share volume.

 

“Principal Office” means the Company’s principal office as set forth in
Section 17 hereof or such other principal office of the Company in the United
States of America the address of which first shall have been set forth in a
notice to the Holder.

 

“Put Exercise Date” has the meaning set forth in Section 9(j).

 

“Put Redemption Date” has the meaning set forth in Section 9(j).

 

“Regulatory Requirement” has the meaning set forth in Section 9(b).

 

“Required Holders” means the holders of at least 51.0% of the Warrant Shares
then outstanding.

 

“Requirement of Law” shall mean, as to any Person, (a) the authority documents
of such Person, and (b) all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
(in each case

 

12

--------------------------------------------------------------------------------


 

whether or not having the force of law); in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

 

“Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

 

“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

“Stock Combination” has the meaning set forth in Section 5(a)(i)(C).

 

“Stock Dividend” has the meaning set forth in Section 5(a)(i)(A).

 

“Stock Subdivision” has the meaning set forth in Section 5(a)(i)(B).

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

 

“Warrant” has the meaning set forth in the Preamble.

 

“Warrant Securities” means this Warrant and the Warrant Shares, collectively.

 

“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of this Warrant in accordance with its terms.

 

SECTION 13.  Survival of Provisions.  Notwithstanding the full exercise by the
Holder of its rights to purchase Common Stock hereunder, (a) the provisions of
Sections 9(f), 9(g) and (j) of this Warrant shall survive such exercise and the
Expiration Date until such time as the Holder no longer holds any Warrant Shares
and (b) the provisions of Section 24 of this Warrant shall survive such exercise
and the Expiration Date until such time as the Assignment Agreement is
terminated or otherwise expires pursuant to its terms.

 

SECTION 14.  Delays, Omissions and Indulgences.  It is agreed that no delay or
omission to exercise any right, power or remedy accruing to the Holder upon any
breach or default of the Company under this Warrant shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach or
default, or any acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  It is further agreed that any waiver, permit, consent or approval of
any kind or character on the Holder’s part of any breach or default under this
Warrant, or any waiver on the Holder’s part of any provisions or conditions of
this Warrant must be in writing and that all remedies, either under this
Warrant, or by Requirement of Law or otherwise afforded to the Holder, shall be
cumulative and not alternative.

 

SECTION 15.  Rights of Transferees.  Subject to Section 7, the rights granted to
the Holder hereunder of this Warrant shall pass to and inure to the benefit of
all subsequent transferees of all or any

 

13

--------------------------------------------------------------------------------


 

portion of this Warrant (provided that the Holder and any transferee shall hold
such rights in proportion to their respective ownership of this Warrant and
Warrant Shares) until extinguished pursuant to the terms hereof.

 

SECTION 16.  Section Headings.  The titles and captions of the Sections and
other provisions of this Warrant are for convenience of reference only and are
not to be considered in construing this Warrant.

 

SECTION 17.  Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

 

if to the Company:

 

c/o NorthStar Realty Finance Corp.

399 Park Avenue, 18th floor

New York, New York  10022

Attention:

Andy Richardson

 

Al Tylis, Esq.

 

Daniel R. Gilbert

Facsimile No.:

(212) 547–2700

Telephone Nos.:

(212) 547–2650

 

(212) 547–2641

 

(212) 547–2680

Emails:

richardson@nrfc.com

 

tylis@nrfc.com

 

gilbert@nrfc.com

 

with a copy to:

 

Haynes & Boone, LLP

1221 Avenue of the Americas

26th Floor

New York, New York 10020

Attention:

Robert J. Grados, Esq.

Facsimile No.:

(212) 884-8207

Telephone No.:

(212) 659-4997

Email:

robert.grados@haynesboone.com

 

if to the Holder:

 

Wells Fargo Bank, National Association

Mailcode NC0166

301 South College Street

Charlotte, North Carolina  28202

Attention:

Lee Goins

Facsimile No.:

(704) 715-0666

Telephone No.:

(704) 715-7655

 

14

--------------------------------------------------------------------------------


 

Email:

lee.goins@wachovia.com

 

with a copy to:

 

Moore & Van Allen PLLC

100 North Tryon Street

Suite 4700

Charlotte, North Carolina  28202

Attention:

Kenneth P. Kerr, Esq.

Facsimile No.:

(704) 378–2097

Telephone No.:

(704) 331–1145

Email:

kenkerr@mvalaw.com

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below shall be effective as provided in said
paragraph (b).

 

(b)           Notices and other communications to the Holder hereunder may be
delivered or furnished by electronic communication (including facsimile, e-mail
and internet or intranet websites) pursuant to procedures approved by the
Holder.  The Holder or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Holder otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

 

SECTION 18.  Successors and Assigns.  This Warrant shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, provided that the Company shall have no right to assign its
rights, or to delegate its obligations, hereunder without the prior written
consent of the Holder.

 

SECTION 19.  Amendments.  Neither this Warrant nor any term hereof may be
amended, changed, waived, discharged or terminated without the prior written
consent of the Holder and the Company.

 

15

--------------------------------------------------------------------------------


 

SECTION 20.  Severability.  Any provision of this Warrant which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 21.  Governing Law.  This Warrant shall be governed by, and construed in
accordance with, the law of the State of New York.

 

SECTION 22.  Entire Agreement.  This Warrant, the Discounted Payoff Letter
Agreement, the Assignment Agreement, the Principal Guaranty (as defined in the
Assignment Agreement), the Control Agreement (as defined in the Assignment
Agreement) and the Termination (as defined in the Discounted Payoff Letter
Agreement) are intended by the parties as a final expression of their agreement
and are intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein.

 

SECTION 23.  Rules of Construction.  Unless the context otherwise requires “or”
is not exclusive, and references to sections or subsections refer to sections or
subsections of this Warrant.  All pronouns and any variations thereof refer to
the masculine, feminine or neuter, singular or plural, as the context may
require.

 

SECTION 24.  Post-Exercise Cap.   Notwithstanding anything to the contrary set
forth in this Warrant, if after giving effect to the exercise of this Warrant
(or at any time thereafter), the Aggregate Net Profit shall be equal to
$45,000,000.00, then the Holder hereby agrees that neither the Holder nor any of
its successors-in-interests shall be entitled to receive additional principal
payments in connection with the Principal Interest.

 

[Remainder of Page Intentionally Omitted.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be issued and
executed in its corporate name by a duly authorized officer or director as of
the date first written above.

 

 

 

NORTHSTAR REALTY FINANCE CORP., a Maryland corporation

 

 

 

 

 

 

By:

/s/ Daniel R. Gilbert

 

 

Name:

Daniel R. Gilbert

 

 

Title:

Executive Vice President &

 

 

 

Chief Investment Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF EXERCISE

 

To:

 

 

 

 

1.             The undersigned, pursuant to the provisions of the attached
Warrant, hereby elects to exercise this Warrant with respect to            
shares of Common Stock (the “Exercise Amount”).  Capitalized terms used but not
otherwise defined herein have the meanings ascribed thereto in the attached
Warrant.

 

2.             The undersigned herewith tenders payment for such shares in the
following manner (please check type, or types, of payment and indicate the
portion of the Exercise Price to be paid by each type of payment):

 

o   Exercise for Cash

o   Cashless Exercise

 

3.             Please issue a certificate or certificates representing the
shares issuable in respect hereof under the terms of the attached Warrant, as
follows:

 

 

 

 

(Name of Record Holder/Transferee)

 

and deliver such certificate or certificates to the following address:

 

 

 

 

(Address of Record Holder/Transferee)

 

4.             The undersigned represents that the aforesaid shares are being
acquired for the account of the undersigned for investment purposes and not with
a view to, or for resale in connection with, the distribution thereof and that
the undersigned has no present intention of distributing or reselling such
shares.

 

5.             If the Exercise Amount is less than all of the shares of Common
Stock purchasable hereunder, please issue a new warrant representing the
remaining balance of such shares, as follows:

 

 

 

 

(Name of Record Holder/Transferee)

 

and deliver such warrant to the following address:

 

 

 

 

(Address of Record Holder/Transferee)

 

 

 

 

(Signature)

 

 

 

 

(Date)

 

 

 

--------------------------------------------------------------------------------
